PER CURIAM.
Herman Davis appeals his convictions for possession of a controlled substance and possession of drug paraphernalia. We affirm these convictions without further comment.
Davis also appeals the circuit court’s judgment adjudicating him guilty of a civil traffic infraction arising from the same incident that led to the criminal charges. Davis contends that the circuit court did not have jurisdiction to consider the civil traffic infraction. The State offers no argument to the contrary.
The circuit court’s jurisdiction in this matter was limited to the felony and any misdemeanor that arose from the same incident. See § 26.012(2)(d), Fla. Stat. (2012). Section 26.012(2)(d) does not grant authority to the circuit court to consider the civil traffic infraction, even though the infraction arose from the same circumstances as the charged felony. Consequently, we vacate the judgment adjudicating Davis guilty of the civil traffic infraction and imposing fines.
AFFIRMED in part; VACATED in part.
ORFINGER, C.J., PALMER and TORPY, JJ., concur.